DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 12, drawn to a method of receiving environmental data and providing a mitigation action for an in-cabin environment, classified in G05D1/0055.
II. Claims 13 – 21, drawn to a system comprising a processor in claims 13 – 17, and a computer program product embodied in a tangible computer readable storage medium in claims 18 – 21, for receiving environmental data and providing a mitigation action for an in-cabin environment of a vehicle, classified in B60H1/00642.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the process as claimed in Invention I can be practiced by hand, without the processor or computer program product of Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Examining both inventions would be a serious search and/or examination burden because searching different classifications and search terms would be required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Janyce R. Mitchell on 5/13/22, a provisional election was made with traverse to prosecute the invention of Invention I, claims 1 – 12.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 13 – 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 311, described in paragraph [0047].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference number 311 is described in the specification but does not appear in the drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alger et al. (US 2016/0318368 A1) (hereinafter “Alger”). The specification and drawings of Alger show all of the elements recited in claims 1 – 9, 11, and 12 of this application.
Regarding claim 1, Alger shows a method (“a method is provided,” para. [0003]), comprising: receiving external environmental data (receive data from other vehicle sensors 140, external environmental information sources 320, para. [0073] and/or “obtain information from external information sources,” 620, Fig. 6); receiving in-cabin environmental data (evaluation based on other sensors measuring various characteristics of air quality internal to the vehicle, para. [0022]; air quality of the interior of the vehicle as determined by one or more vehicle mounted sensors that sense air quality data, para. [0030]; and/or “obtain information from sensors” 610, Fig. 6, para. [0098]); providing a mitigation action for an in-cabin environment of a vehicle based on the external environmental data and the in-cabin environmental data (“if the air quality external to the vehicle is determined to be relatively better than the air quality within the interior of the vehicle, the climate control system of the vehicle may be automatically adjusted to increase the incoming airflow to increase the quality of the air,” para. [0021]; and/or generate climate control plan based on current and predicted air quality conditions 670, Fig. 6, and then send control signals to climate control system in accordance with climate control plan 680, Fig. 6).
Regarding claim 2, Alger further shows the receiving the external environmental data further includes: receiving the external environmental data from at least one of an external source separate from the vehicle and a sensor at the vehicle (sensor of another vehicle, an external environment sensor, or a remotely located information source system, para. [0003]).
Regarding claim 3, Alger further shows the external source includes a plurality of sensor data platforms on a plurality of vehicles within a particular distance of the vehicle (sensors may be on other vehicles that report to a centralized information source or otherwise broadcast their information to other vehicles via short-range wireless communication, para. [0022], obtain information from other vehicles’ sensors 140 and information available from data processing systems coupled to network 102 to facilitate a determination as to current and predicted air quality of the environment in which the vehicle 150 is traveling or will be traveling, para. [0047]).
Regarding claim 4, Alger further shows the providing further includes: determining an external environmental quality for the vehicle (exterior air quality associated with the vehicle 150, para. [0048]), the determining including weighting the external environmental data (weights for weighting the contributions of the various sensor data and external environment information, para. [0074]), the weighting based on at least one of a location of the external source, an age of a sensor corresponding to the external environmental data, an expected lifetime of the sensor, an interval since a last calibration of the sensor, vehicle speed, a data collection time, and a number of vehicles within the particular distance providing at least a portion of the external environmental data (location of the external source, as represented by pollution map data, para. [0023]).
Regarding claim 5, Alger further shows the receiving the in-cabin environmental data further includes: receiving the in-cabin environmental data from at least one of an external source separate from the vehicle and an in-cabin sensor at the vehicle (in-cabin sensor, represented by “other sensors associated with or mounted to the vehicle which are capable of measuring various characteristics of air quality both internal to the vehicle,” para. [0022]; and/or vehicle mounted sensors 152, Fig. 1, para. [0052]).
Regarding claim 6, Alger further shows the external source includes a plurality of sensors on a plurality of vehicles within a particular distance of the vehicle (“In some cases, some of these sensors may not be attached to the current vehicle but may be … sensors on other vehicles that report to a centralized information source or otherwise broadcast their information to other vehicles via short-range wireless communication, or the like,” para. [0022], and see vehicles 410 and 420 at a particular distance in Fig. 4), the method further comprising: determining the in-cabin environmental quality of the vehicle (“This evaluation may also be based on other sensors associated with or mounted to the vehicle which are capable of measuring various characteristics of air quality both internal to the vehicle …,” para. [0022]), the determining including at least one of correcting at least a portion of the in-cabin environmental data received from the external source for at least one singularity and weighting the in-cabin environmental data (“Each portion of the data/information may be obtained and evaluated, taking into account the relative weight of the information toward the determination of the air quality, as may be specified by one or more weighting factors, by calculating air quality scores for each element of the evaluation and weighting them according to appropriate weighting values to generate a score for the air quality,” para. [0023]), the weighting based on at least one of a location of the external source, an age of a sensor corresponding to the in-cabin environmental data, an expected lifetime of the sensor, an interval since a last calibration of the sensor, vehicle speed, a data collection time, and a number of vehicles within the particular distance providing at least a portion of the in-cabin environmental data (vehicle speed, para. [0085]).
Regarding claim 7, Alger further shows the providing further includes: providing the mitigation action based an additional predetermined data distinct from the in-cabin sensor data and the external sensor data (“Moreover, in some illustrative embodiments, data may be obtained from various information sources, such as via wireless communication with a data network, to obtain data that has been determined to be pertinent to the evaluation of the air quality in the vehicle's current location. Such information sources may include any information source providing information regarding air quality reports, sensor data collected from vehicle mounted or road-side sensors reported to the information source, pollution map data, historical air quality data for the location, weather report information (humidity, temperature, and pollen counts, for example), and/or the like,” para. [0023]).
Regarding claim 8, Alger does not explicitly show the providing the mitigation action based on the additional predetermined data further includes: utilizing the predetermined data if at least one of the external environmental data and the in-cabin environmental data is unavailable. However, this limitation is a contingent limitation, and the contingency need not ever occur. (“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”) MPEP 2111.04, II.
Regarding claim 9, Alger further shows the providing the mitigation action further includes: determining the mitigation action based on an environmental quality mitigation feature in a ventilation system of the vehicle (HVAC system, para. [0015]; automated climate control modulation system 160, para. [0048]; “In view of the above, it can be seen that the ACCM mechanism of the illustrative embodiments provides for a dynamic and automatic adjustment of the operation of the climate control system based on detected and predicted air quality,” para. [0095]).
Regarding claim 11, Alger further shows the mitigation action includes ventilating the vehicle, enclosing the vehicle, engaging an air recirculation system (“the climate control system may increase intake of air from the exterior of the vehicle in order to flush out any lower quality air within the interior of the vehicle and then transition to a re-circulate mode of operation. In this way, the air quality within the vehicle is maximized prior to entry into the bad air quality area, even perhaps maximized above the normal operating baseline, and is maintained as high a quality as possible by switching operation to re-circulate just prior to entry into the area of bad quality air,” para. [0024]), incorporating an air filtration system into a ventilation system of the vehicle (“In still a further illustrative embodiment, intelligent filtering of the airflow into the interior of the vehicle may be performed based on the above current and predictive determinations of exterior air quality,” para. [0028]) and an alternate route (“Moreover, the navigation system interface 340 provides the logic for facilitating communication with the vehicle navigation system for purposes of instructing the vehicle navigation system to generate alternative routes so as to avoid areas of bad air quality as discussed hereafter,” para. [0072]).
Regarding claim 12, Alger further shows mapping the external environmental data and the in-cabin environmental data (“The navigation system 156 may be any generally known or later developed vehicle navigation system. Such navigation systems 156 generally include visual map capabilities using a map database, route searching and planning capabilities, various settings that are able to be set by the user to instruct the navigation system 156 in the preferences of the user for route searching and planning, guidance capabilities for guiding the user while operating the vehicle to assist in maintaining a previously defined route, and the like. Such navigation systems are prevalent in modern vehicles and thus, a more detailed description is not provided herein. However, it should be noted that with regard to the specific mechanisms of the illustrative embodiments, the navigation system 156 provides information to the mechanisms of the illustrative embodiments for purposes of predicting regions in which the vehicle will travel so that air quality along the route may be predicted,” para. [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alger as applied to claim 1 above, and further in view of Martin (US 2018/0149383 A1) (hereinafter “Martin”). Both references are in the applicant’s field of endeavor, air quality in vehicles (see Martin, para. [0049]). These two references, when considered together, teach all of the elements recited in claim 10 of this application. Alger as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 10 of this application further discloses calibrating a sensor corresponding to the at least one of the external environmental data and the in-cabin environmental data, the calibrating being based on at least one of the age of the sensor, an expected lifetime of the sensor, and calibration data from at least one sensor having at least one age not greater than the age of the sensor. Alger does not explicitly contain this additional limitation.
Martin teaches calibrating a sensor corresponding to the at least one of the external environmental data and the in-cabin environmental data (air quality monitor 102), the calibrating being based on at least one of the age of the sensor, an expected lifetime of the sensor, and calibration data from at least one sensor having at least one age not greater than the age of the sensor (“Generally, where more up-to-date calibration curves have been obtained by server 108, for instance, through calibration activities as described above, these updated calibration curves can be supplied (through wireless or wired modalities) to the sensors associated with a remotely situated air quality monitor (e.g., air quality monitor 102 situated in a residential house),” paragraphs [0091] – [0092]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Alger by adding a calibrating step with a newer calibration curve as taught by Martin in order to provide more accurate readings over the life of the sensor since sensor readings are known to drift over time, and calibrating the sensors corrects for that drift. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathur (US 8,092,285 B2) discloses a vehicle that closes an outside air inlet in response to an air quality sensor, relevant to claim 1. 
Delaruelle (US 2017/0274737 A1) discloses an air pollution reacting system in a vehicle, relevant to claim 1.
Duan et al. (US 10,828,959 B2) discloses a system for controlling in-vehicle air quality using air quality sensors in a plurality of vehicles, relevant to claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762           

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762